            Case 3:20-cv-02731-VC Document 592 Filed 08/21/20 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                  UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA

                                       SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,               ) CASE NO. 3:20-cv-02731-VC
                                                   )
        Plaintiffs,                                ) FEDERAL DEFENDANTS’ AUGUST 21, 2020
                                                   ) DAILY REPORT
   v.                                              )
                                                   )
DAVID JENNINGS, et al.,                            )
                                                   )
        Defendants.                                )
                                                   )


        In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:



        (i) A roster indicating the name and location within the facility of each detainee at Mesa

             Verde. Attached is a roster that contains this information. 1



        1
         Defendants had previously included testing history in this spreadsheet. With the flurry of
recent testing activity, Defendants discovered some possible discrepancies in the spreadsheet testing
history and continue to be in the process of consulting with Wellpath to ensure accuracy. Defendants
intend to resume providing testing information for each detainee as soon as possible. Defendants
continue to provide narrative updates regarding testing.
FEDERAL DEFENDANTS’ AUGUST 21, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
        Case 3:20-cv-02731-VC Document 592 Filed 08/21/20 Page 2 of 5




      (ii) Updates on any tests offered or given to detainees, and the results of those tests.

         The results of the facility-wide oropharyngeal swab testing (LabCorp. testing) collected on
         August 18, 2020, have been received for Juan Carlos Minchaca Ramos (A######245) and

         Mario Alberto Rodriguez (A######171). Both were negative.



         Defendants generally plan to quarantine any positive cases in Dorm B, which has been

         cleared for this purpose. (See ECF 527 ¶ 14, Ex. B.) Additionally, Defendants plan to retest

         the facility (except for individuals who have already tested positive and are quarantined) next

         Tuesday, August 25, 2020. (Id.)



         As of today, there are 103 detainees at Mesa Verde. 57 of the detainees have tested positive

         for COVID (not including Antonio Gonzalez-Agaton (A######265) and

         Kevin Arias Romero (A######366), who are considered recovered). One detainee remains

         hospitalized.



      (iii)Updates on tests of employees and the results of those tests. Defendant The GEO Group,
         Inc. reports that there are no updates to staff testing since yesterday’s report; however, 1 staff

         person returned to work today after receiving clearance. There are currently 8 GEO staff out
         for COVID-19. There are no Wellpath staff out for COVID. There are 5 tests pending for

         GEO staff and 6 tests pending for Wellpath staff, which will be disclosed to all counsel upon

         receipt.



      (iv) Updates on what the defendants are doing to manage the crisis. The Mesa Verde
         population is down to 103 detainees, or at approximately 25% of capacity.



         Today, detainees housed in Dorm C were moved to Dorm A to prepare for Dorm C to

         become the housing unit for detainees who have recovered from COVID-19. A cohorting


FEDERAL DEFENDANTS’ AUGUST 21, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     2
         Case 3:20-cv-02731-VC Document 592 Filed 08/21/20 Page 3 of 5




           period for Dorm A will start today. Dorm C will be thoroughly cleaned before recovered

           individuals from Dorm B will be housed there. Whether a detainee has recovered will be

           determined by medical staff.


           As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

           COVID situation, including providing masks to all detainees, providing detainees the ability

           to socially distance in most areas throughout the facility, and testing all detainees for

           COVID. However, many of the detainees do not wear their masks, and many do not take

           advantage of the opportunity to stay six feet apart. Defendants have also cleared a dorm to

           isolate positive cases. Additional steps that Defendants have taken are outlined above.


           Plaintiffs have asked that Defendants include information about any hospitalizations in their

           daily reports, which Defendants had already been doing. Margarito Zamora Guzman

           (A######347) was admitted to Mercy Hospital in Bakersfield on Friday, August 14, 2020,

           with COVID pneumonia. Mr. Zamora Guzman remains stable. He is being held in the

           hospital because he is on continuous oxygen and Mesa Verde does not house detainees who

           need this treatment. He will be discharged when he no longer requires continuous oxygen.



       In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

also submit the arrival and release information for Mesa Verde and Yuba County Jail. Neither facility

had any arrivals or departures today.


DATED: August 21, 2020                                Respectfully submitted,
                                                      DAVID L. ANDERSON
                                                      United States Attorney

                                                      /s/ Adrienne Zack
                                                      ADRIENNE ZACK
                                                      Assistant United States Attorney

                                                      Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 21, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     3
                Case 3:20-cv-02731-VC Document 592 Filed 08/21/20 Page 4 of 5


 A# Last 3           Last Name           First Name   Dorm
413          MANZANILLA             SOLIS              A
124          MEJIA-LOPEZ            JOSE DINO          A
084          MOUSA SALADDIN         MOHAMED            A
580          ALAS-ALFARO            EDWIN              A
253          GONZALEZ-AGATON        ANTONIO            A
548          ARZATE-REYES           IGNACIO            A
029          TRUJILLO               FERMIN             A
386          FLORES-HIDALGO         ROMULO             A
361          ALBERTO-RODRIGUEZ      MARIO              A
857          SINGH-KAHLON           YADWINDER          A
388          OLIVERA MARTINEZ       ALEJANDRO          A
411          MATEO-VIRULA           OBED               A
889          GALLARDO LOPEZ         ADRIAN             A
229          GARCIA MONTES DE OCA   JOSE               A
015          SINGH                  GURSAMITAR         A
807          HERNANDEZ              LUIS               A
210          BRAVO                  ERICK              A
100          LUCAS PLEAEZ           HUGO               A
788          ARIAS ROMERO           KEVIN              A
665          MIRZAIANS              HRAND              A
887          ARGUETA RIVERA         JOSE ALCIDES       A
081          NICKEL                 WILLIAM            B
419          QUAN                   LAM                B
848          SINGH                  DILBAGH            B
855          VICTORIO               JOHN EMMANUEL      B
159          CAMARENA NAVARRETE     JOSE               B
669          HERNANDEZ PELAYO       IVAN               B
714          MELGOZA                JOSE               B
260          FIGUERAS               RALEIGH            B
929          HERNANDEZ-REYES        OSWALDO            B
089          SAHOTA                 DEEPAK             B
820          HERNANDEZ GARCIA       BENJAMIN           B
919          ABADIN                 HECTOR             B
042          VILLANUEVA             JOSE               B
837          ALCALA-ALMANZA         RUBEN              B
561          PINEDA                 SANTIAGO           B
884          NUNEZ                  PEDRO              B
265          RODRIGUEZ-ROJAS        EDGAR              B
242          PEREZ                  OSCAR              B
067          RAMIREZ PINEDA         ROBERTO ANTONIO    B
913          YUCUTE-CAMEY           GABRIEL            B
611          DUNGO                  REYNALDO           B
834          MENDOZA                ANTONI             B
347          MORALES                JACINTO            B
321          RIOS ALVARADO          SAMUEL             B
146          NAJERA SANDOVAL        MARCOS             B
287          ZAMORA-GUZMAN          MARGARITO          B
326          AQUINO-CAMIRO          NARCISO            B
589          HENRIQUEZ              JOSE               B
555          VIGIL                  OSCAR              B
264          ALFARO HENRIQUEZ       JOSE               B
650          RUIZ-BOLANEZ           JOSE               B
819          TOOR                   GURMAIL            B
328          LOPEZ SOLORIO          JAIME              B
778          FLORES-BANUELOS        ALEJANDRO          B
659          CRUZ-ZAVALA            WALTER             B
634          RODRIQUEZ-GALICIA      HERMELINDO         B
252          MARIN-PARRA            ISRRAEL            B
313          CARILLO TORRES         WALTER             B
011          MENDOZA-VALDOVINOS     JOSE               B
988          BOAR                   DAN                B
171          CRUZ MENJIVAR          LEVI               B
155          SINGH                  JASWANT            B
245          DIAZ-SOLANO            ALBERTO            B
992          MORALES-SANCHEZ        HENRY              B
                Case 3:20-cv-02731-VC Document 592 Filed 08/21/20 Page 5 of 5


 A# Last 3           Last Name           First Name   Dorm
091          NAJERA GRAJEDA         GERMAN              B
291          LOPEZ-GARCIA           JUAN                B
438          PALMA-AGUILAR          JULIO               B
739          MENDOZA-CANALES        FRANCISCO           B
053          ROBLES-FLORES          JOSE LUIS           B
018          AGUILAR CARRION        JOSE                B
230          NARVAEZ                PEDRO               B
544          VILLALOBOS-SURA        BENITO              B
268          CHAVEZ-COS             NESTOR JOSUE        B
048          MARTINEZ-ORTIZ         FERNANDO            B
639          CATALAN-RAMIREZ        ERVIN               B
682          ARDEBILI               DAVID               D
797          TOUCH                  CHUNY               D
728          GRIFFIN                MARK                D
766          MONCADA-HERNANDEZ      SALVADOR            D
163          XIONG                  JIAN                D
823          PERRUSQUIA-PALOMARES   OSCAR HUMBERTO      D
038          RAMIREZ                ARNOLDO             D
490          VALENCIA-CHAVEZ        ELODIO              D
847          LIN                    WEI                 D
626          OROZCO-GARCIA          OSVIN               D
629          MENDEZ-BORACIO         JUAN                D
888          ROMERO-ROMERO          NEFTALI             D
954          ESTIGOY                ALANN               D
073          CALMO-MENDOZA          ELEAZAR             D
961          HERNANDEZ GOMEZ        EZEQUIEL            D
366          HERNANDEZ-VELASQUEZ    KEVIN               D
456          GONZALEZ-ROMERO        JOSE                D
278          SANCHEZ BRITO          VICTOR              D
297          MARTINEZ-MELENDEZ      DENIS               D
559          MATIAS-RAUDA           WILLIAM             D
821          IGLESIAS-IGLESIAS      JUAN                D
531          REYES VIDAL            MANUEL ANTONIO    Intake
946          MINCHACA RAMOS         JUAN CARLOS       Medical
576          ORDAZ CAMACHO          ANGEL             Medical
595          EDMONDSON              ALTON              RHU
623          ERAZO DIAZ             EDER SAID          RHU
126          ORELLANA               CHRISTIAN          RHU
